[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
The defendant-appellant, Norman E. Hill, presents three assignments of error in which he challenges the trial court's denial of his motion to withdraw his plea of no contest to a multiple-count indictment charging him with two counts of trafficking in cocaine, two counts of having a weapon under a disability, and one count of receiving stolen property. As the state correctly points out, however, this case is controlled by this court's decision in State v. Hill (1998), 129 Ohio App. 3d 658,718 N.E.2d 978. In Hill, we held that when a defendant files an untimely motion to withdraw a guilty plea claiming a violation of constitutional rights, such a motion is properly construed as a petition for postconviction relief under R.C. 2953.21. Furthermore, since Hill had already previously filed an unsuccessful petition to vacate, his motion to withdraw his plea was actually a successive petition to vacate, and, as such, it was controlled by R.C. 2953.23. That statute sets forth specific requirements in order for a court to entertain a successive petition to vacate, none of which were addressed, let alone met, by Hill's motion to withdraw his plea. Accordingly, his three assignments of error are overruled.
Therefore, the judgment of the trial court is affirmed.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
GORMAN, P.J., DOAN and WINKLER, JJ.